Title: From John Adams to William Davis, 28 June 1789
From: Adams, John
To: Davis, William



Sir
Richmond Hill June 28 1789

I have received your letter of the 20th of this month: and as I am obliged to you for the confidence you repose in me; so I sincerely regret your misfortunes and distress. But I can only say to you as I do to all other candidates for public employments, that as the Constitution has wisely imposed on the chief Magistrate, the duty of investigating their services, sufferings, qualifications, and all other merits and pretensions, in the first instance; your application must be made to him. That you have been "from the beginning a staunch friend to your Country," I am very well satisfied, and if at any time I should be inquired of, I shall certainly give that testimony in your favor. Among the many competitors for office the President must judge: and that he will determine with the utmost impartiality and with a single view to the public good, as the commonFATHER of the people I am convinced.
I am &c.
John Adams